DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on October 20, 2022, in which claims 1-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 20, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on October 20, 2022 have been fully considered but they are not persuasive.

Remark
After further reviewed Applicant’s arguments consistent with the original specification in light of the MPEP 2106, Subject matter of Eligibility, with respect to the claimed amendment filed on October 20, 2022, it is conceivable that the subject matter of claims 1-20 are directed to abstract idea. The reasons are the following: The examiner finds claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 9 and 16 are directed to a non-transitory computer readable storage medium, server, and method respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claims 1, 9 and 16 recite the limitations “identifying statistics of any of the enterprise, user, and group of users based on the monitoring; identifying, via a machine learning (ML) model, which counter identifier (IDs) are correlated to one another and most frequently used together, such that the ML model identifies an optimal arrangement of counters”.
The limitation of “identifying”, which specifically reads “identifying statistics of any of the enterprise, user, and group of users based on the monitoring” in claim 1, “identifying statistics of any of the enterprise, user, and group of users based on the monitoring” in claim 9, and “identifying statistics of any of the enterprise, user, and group of users based on the monitoring” in claim 16, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “machine learning (ML) model”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “machine learning (ML) model” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using known generic computer component to maintain statistic counters for a plurality of users.
The limitation of “identifying”, which specifically reads “identifying, via a machine learning (ML) model, which counter identifier (IDs) are correlated to one another and most frequently used together, such that the ML model identifies an optimal arrangement of counters” in claims 1, 9 and 16, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That 1s, other than reciting “in an in-vehicle infotainment system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “via a machine learning (ML) model” language, “identifying”, in the context of this claim encompasses the user mentally making a decision about the historical usage and ordering the counter IDs based on which ones are used most frequently.
If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception 1s not integrated into a practical application. In particular, the claims recite the additional elements “monitoring a cloud-based system for a given time period for any of an enterprise, a user, and a group of users”; “placing counters that are not most used together close to one another in term of counter ID based on the ML model”; and “responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of counter ID, and a counter value, wherein N and M are integers and M < N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs, and wherein the storing is done for any of the enterprise, user, and group of users”. The limitations “monitoring a cloud-based system for a given time period for any of an enterprise, a user, and a group of users”; and “placing counters that are not most used together close to one another in term of counter ID based on the ML model”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).
The limitation “responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of counter ID, and a counter value, wherein N and M are integers and M < N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs, and wherein the storing is done for any of the enterprise, user, and group of users”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Applicant should duly note that a general purpose computer (machine learning) that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Merely adding a generic computer, generic computer components, or a programmed computer (machine learning) to perform generic computer functions does not automatically overcome an eligibility rejection. in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly (See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). The rejection of claims 1-20 under 35 USC 101 set forth in the last office action is hereby sustained.

The 35 USC 103 rejection over US 2017/0090760 and 2018/0152366 with respect to claims 1-20 set forth in the last office action has been withdrawn in light of the claimed amendment filed on October 20, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 9 and 16 are directed to a non-transitory computer readable storage medium, server, and method respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claims 1, 9 and 16 recite the limitations “identifying statistics of any of the enterprise, user, and group of users based on the monitoring; identifying, via a machine learning (ML) model, which counter identifier (IDs) are correlated to one another and most frequently used together, such that the ML model identifies an optimal arrangement of counters”.
The limitation of “identifying”, which specifically reads “identifying statistics of any of the enterprise, user, and group of users based on the monitoring” in claim 1, “identifying statistics of any of the enterprise, user, and group of users based on the monitoring” in claim 9, and “identifying statistics of any of the enterprise, user, and group of users based on the monitoring” in claim 16, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “machine learning (ML) model”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “machine learning (ML) model” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using known generic computer component to maintain statistic counters for a plurality of users.
The limitation of “identifying”, which specifically reads “identifying, via a machine learning (ML) model, which counter identifier (IDs) are correlated to one another and most frequently used together, such that the ML model identifies an optimal arrangement of counters” in claims 1, 9 and 16, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That 1s, other than reciting “in an in-vehicle infotainment system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “via a machine learning (ML) model” language, “identifying”, in the context of this claim encompasses the user mentally making a decision about the historical usage and ordering the counter IDs based on which ones are used most frequently.
If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception 1s not integrated into a practical application. In particular, the claims recite the additional elements “monitoring a cloud-based system for a given time period for any of an enterprise, a user, and a group of users”; “placing counters that are not most used together close to one another in term of counter ID based on the ML model”; and “responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of counter ID, and a counter value, wherein N and M are integers and M < N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs, and wherein the storing is done for any of the enterprise, user, and group of users”. The limitations “monitoring a cloud-based system for a given time period for any of an enterprise, a user, and a group of users”; and “placing counters that are not most used together close to one another in term of counter ID based on the ML model”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).
The limitation “responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of counter ID, and a counter value, wherein N and M are integers and M < N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs, and wherein the storing is done for any of the enterprise, user, and group of users”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor”, “memory” and “non-transitory computer-readable device” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim is directed to an abstract idea.
Applicant should duly note that a general purpose computer (machine learning) that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Merely adding a generic computer, generic computer components, or a programmed computer (machine learning) to perform generic computer functions does not automatically overcome an eligibility rejection. in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly (See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, ¢.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. The claim is not patent eligible.
Accordingly, claim 1 is directed to an abstract idea. The remaining independent claims 9 and 16 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-8, 10-15 and 17-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically:


Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “updating the arrangement of the counters for the N counters, to perform an optimization such that the most frequently used counters occupy lower counter IDs”, which further elaborates on the abstract idea and amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claims 10 and 17, since they also recite limitations that further elaborate on the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the updating is based on historical data and machine learning”, which further elaborates on the abstract idea, amounts to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claims 11 and 18, since they also recite limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the arrangement is further determined such that counters in the N counters frequently used together are subsequent to one another”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 12 and 20, since they also recite limitations that further elaborate on the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the possible offset is omitted when a record has a counter ID subsequent to a previous record's counter ID”, which further elaborates on the abstract idea and amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claim 13, since it also recites limitations that further elaborate on the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the record type is a fixed value that determines a size and range of the possible offset and a value or value range of the counter value”, which further elaborates on the abstract idea by specifying the record type that is used in determining the size and range of the possible offset. Therefore, does not meaningfully limits the claim. Same rationale applies to claim 14, since it also recites limitations that further elaborate on the abstract idea.
.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the possible offset is one of 1 or a value specified in bits of a record, based on the record type”, which further elaborates on the abstract idea by specifying the record type that is used in determining the size and range of the possible offset. Therefore, does not meaningfully limits the claim Same rationale applies to claim 13, since it also recites limitations that further elaborate on the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein N is on an order of tens of thousands and M is several orders of magnitude less than N”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 9 and 16 recite “any of an enterprise, a user, and a group of users”. However, the original disclosure, par. [0045], stated “capture the most frequently used counters, for a given enterprise and/or user, and to utilize this data to reorder the counters cstat record. Advantageously, the space required to store the counter IDs is lower”. There is no mentioned of “a group of users, any of an enterprise and a user” set forth in the abovementioned. Note that the captured most frequently used counter is captured for a specific enterprise or user but not for any enterprise or user. Applicant is advised to amend the claims based on the information set forth in the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170195413 (involved in transmitting first local increment counter to a first peer. The local increment counter is reset to zero. An updated global counter associated with a request attribute set is received at a second peer from first peer in response to transmitting the local increment counter to the first peer. A first global counter snapshot is updated based on the updated global counter in response to the first peer receiving the updated global counter from the first peer. The updated global counter snapshot is stored in a local storage).

US 2017/0090760 (involved in managing a first set of the N-counters in a first level of storage in the memory. The first level of storage utilizes a hash table to store a counter identifier and a value for each of the first set. The first set and a second set of the N-counters are managed in a second level of storage in the memory. A second level utilizes memory buckets to incrementally store the first set and the second set).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 3, 2022